Appeal bythe defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered July 13, 2005, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to vacate his plea of guilty. There is nothing in the record to indicate that the plea was not knowing, intelligent, or voluntary, or was either improvident or baseless, and the defendant’s bare assertions of confusion are belied by the record (see People v Fiumefreddo, 82 NY2d 536 [1993]; People v Feliciano, 53 NY2d 645 [1981]; People v Smith, 181 AD2d 751 [1992]).
As part of his plea agreement, the defendant effectively waived appellate review of his claim that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737 [2006]; People v Seaberg, 74 NY2d 1 [1989]).
The defendant’s remaining contention is unpreserved for appellate review. Schmidt, J.P., Ritter, Mastro, Fisher and Dillon, JJ., concur.